Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is entered into as of the 11th day of September 2006
(the “Effective Date”) by and between Bentley Pharmaceuticals, Inc., a Delaware
corporation (the “Employer”), and Richard Lindsay (the “Employee”).


RECITALS

The Employer desires to employ the Employee, and the Employee desires to be
employed by the Employer, all upon the terms and provisions and subject to the
conditions set forth in this Agreement.

WITNESSETH

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to be legally bound as follows:

1.             Employment.  The Employer hereby employs the Employee, and the
Employee hereby accepts such employment, as Vice President, Chief Financial
Officer of the Employer upon the terms and subject to the conditions set forth
in this Agreement.  The Employee shall perform such functions as are consistent
with this position under the supervision of the President of the Employer.  The
Employee shall, without any compensation in addition to that which is
specifically provided in this Agreement, serve in such further offices or
positions with Employer or any subsidiary or affiliate of Employer
(collectively, the “Employer Group”) as shall from time to time be reasonably
requested by the President of Employer.

2.             Term.  Subject to the termination provisions hereinafter
contained, the term of employment under this Agreement shall be for an initial
term commencing on the Effective Date and terminating on December 31, 2007. 
This Agreement shall thereafter be automatically renewed for successive one (1)
year terms, unless the Employee’s employment with the Employer has been
terminated, as hereinafter provided, or unless either party shall have given the
other party notice of termination of this Agreement as of its then applicable
date of expiration of the Term at least one year before the then applicable date
of expiration. The initial term of employment hereunder, and any extension
thereof pursuant to this paragraph, are referred to as the “Term”.

3.             Compensation, Reimbursement, Etc.

a.                                       Base Salary.  Commencing on the
Effective Date, the Employer shall pay to the Employee as compensation for all
services rendered by the Employee a base salary of $19,166.67 per month (“Base
Salary”), payable in accordance with the Employer’s regular payroll practices,
plus annual bonuses on a calendar year basis as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”), subject to
Sections 3(d) and 3(e).  If an increase in Base Salary is determined for a
calendar year after January 1 and before April 30 of that year, the increase
shall be retroactive to the beginning of that year.  Any


--------------------------------------------------------------------------------




                                                bonus for 2006 will be prorated
based on the portion of 2006 that the Employee is employed by the Employer. 
Annual reviews of the Employee will be on a calendar year basis, and will be
provided to Employee in or around April of the following year.

b.                                       Expense Reimbursement.  The Employer
shall reimburse the Employee on a semi-monthly basis for all reasonable expenses
incurred by the Employee in the performance of his duties under this Agreement;
provided however, that the Employee shall have previously furnished to the
Employer an itemized account, satisfactory to the Employer, in substantiation of
such expenditures.

c.                                       Benefits.  The Employee shall be
entitled to health and other benefits on the same terms and conditions as the
Employer has made available to other comparable senior executives of Employer,
including participation in the Employer’s health plans.  If the Employee elects
not to participate in the Employer’s health plans, Employee shall be entitled to
reimbursement for the premiums paid for an alternate plan in amounts not to
exceed the premiums that would have been paid on behalf of the Employee for
Employer’s health plan and the Employee assumes the responsibility for any taxes
due on reimbursed premiums.  The Employer shall obtain a term life insurance and
disability policy for the Employee with a value equal to at least two year’s
Base Salary payable to the estate or beneficiaries of the Employee upon the
Employee’s death or to the Employee in the event of disability as provided in
Section 7(b) hereof.

d.                                       Bonuses.  The Employee shall be
eligible for a bonus each year of the Term of up to 40% of his annual Base
Salary, based upon achievement of the bonus targets for the year, payable in
cash and/or common stock, stock options, or restricted stock units as determined
by the Compensation Committee.  Such annual bonus will be prorated as provided
in Section 3(a) for 2006, and the annual bonus will be awarded for each year as
soon as practicable after March 15, but not later than June 30, of the following
year.

e.                                       Annual Review.  The Employee shall be
reviewed by the President who will give recommendations to the Compensation
Committee on an annual (calendar year) basis.

f.                                         Initial Stock Option.  Upon
commencement of employment, the Employee will be granted an award of a
nonstatutory stock option (the “Initial Option”) under the Employer’s Amended
and Restated 2005 Equity and Incentive Plan (the “Plan”) to purchase 50,000
shares of common stock of the Employer at fair market value, which option shall
vest one third each year over a three year period from the initial option grant
date.

g.                                      Equity Incentive Plan.  The Employee
will be eligible for periodic equity awards (“Plan Awards”) under the Plan or
another plan as determined by the Compensation Committee of the Board of
Directors (collectively, the “Plan”).

2


--------------------------------------------------------------------------------




 

4.             Duties.  The Employee will be engaged as Vice President, Chief
Financial Officer of the Employer.  In addition, the Employee shall have such
other duties and hold such offices as may from time to time be reasonably
assigned to him by the President of the Employer.

5.             Extent of Services.  During the Term, the Employee shall devote
his full time, energy and attention to the benefit and business of the Employer
and its affiliates and shall not be employed by another entity, either directly
or as a consultant to or in any other capacity, except as approved in advance by
the Employer’s Board of Directors; provided, however, that no such approval
shall be required to serve as a director, officer or trustee of any trade
association or of any civic or charitable organization so long as such service
does not significantly interfere with the Employee’s performance of his duties
at the Employer.

6.             Vacation.  The Employee may take a maximum of four weeks of
vacation each calendar year, at times to be determined in a manner most
convenient to the business of the Employer, as approved by the President.  A
maximum of one week of unused vacation may be carried over from one calendar
year to the next.

7.             Termination Following Death or Incapacity.

a.                                       Death.  All rights of the Employee
under this Agreement shall terminate upon death (other than rights accrued prior
thereto).  All Plan Awards (along with the Initial Award) shall vest and be
exercisable for a period of twelve (12) months from death, in accordance with
the Plan.  The Employer shall pay to the estate of the Employee any unpaid
salary and other benefits due as well as reimbursable expenses accrued and owing
to the Employee at the time of his death.  The Employer agrees to maintain life
insurance coverage on the Employee in an amount equivalent to two year’s salary,
which insurance will be payable to the Employee’s estate or beneficiaries upon
his death as the Employee may designate.  The Employer shall have no additional
financial obligation under this Agreement to the Employee or his estate beyond
the term-life insurance benefit describe above.

b.                                       Disability.

i.                                          During any period of disability,
illness or incapacity during the Term which renders the Employee at least
temporarily unable to perform the services required under this Agreement, the
Employee shall receive his salary payable under Section 3 of this Agreement,
less any benefits received by him under any insurance carried by or provided by
the Employer; provided however, all rights of the Employee under this Agreement
(other than rights already accrued) shall terminate as provided below upon the
Employee’s permanent disability (as defined below).

ii.                                       The term “permanent disability” as
used in this Agreement shall mean the inability of the Employee, as determined
by the Board of Directors of the Employer, by reason of physical or mental
disability to perform the duties required of him under this Agreement after a
period of:  (a) 120

3


--------------------------------------------------------------------------------




                                                consecutive days of such
disability; or (b) disability for at least six months during any twelve month
period.  Upon such determination, the Board of Directors may terminate the
Employee’s employment under this Agreement upon thirty (30) days prior written
notice.  In the event of permanent disability all Plan Awards shall vest in
accordance with the terms of the Plan and shall be exercisable for a period of
time as set forth in the Plan.

iii.                                    If any determination of the Board of
Directors with respect to permanent disability is disputed by the Employee, the
parties hereto agree to abide by the decision of a panel of three physicians. 
The Employee and Employer shall each appoint one member, and the third member of
the panel shall be appointed by the other two physicians.  If the physicians
appointed by the parties have not agreed upon the third physician within fifteen
(15) days, either party may petition the New Hampshire Medical Society to
appoint a third physician.  The Employee agrees to make himself available for
and to submit to reasonable examinations by such physicians as may be directed
by the Employer.  Failure to submit to any such exam shall constitute a material
breach of this Agreement.  In the event such a panel is convened, the party
whose position is not sustained will bear all the associated costs.

8.             Other Terminations.

a.                                       Without Cause.

i.                                          Either the Employee or the Employer
may terminate the Employee’s employment hereunder at any time upon written
notice.

ii.                                       If the Employee gives written notice
pursuant to paragraph (i) above, the Employer shall have the right to either (a)
relieve the Employee, in whole or in part, of his duties under this Agreement or
(b) to accelerate the date of termination of employment to coincide with the
date on which the written notice is received.

iii.                                    Notwithstanding any provisions hereof to
the contrary, the Employer may terminate Employee’s employment hereunder without
cause at any time.  If the Employer terminates the Employee’s Employment
pursuant to the provisions of this section 8(a), it shall pay to the Employee as
a severance benefit, in cash, an amount equal to the Employee’s annual Base
Salary plus bonus (the higher of the bonus target for the current year or the
bonus paid in the prior year), which amount shall be due and payable in a lump
sum within not more than ten (10) days after such termination or such later date
as the Employee delivers the release contemplated by  Section 17.  Additionally,
the vesting of Plan Awards shall be accelerated on a pro rata basis determined
by the number of completed months of service during the

4


--------------------------------------------------------------------------------




                                                then current annual vesting
period, and all other vesting of Plan Awards shall cease.

b.                                       For Cause.

i.                                          The Employer may terminate the
Employee’s employment hereunder without notice (a) upon the Employee’s breach of
any material provision of this Agreement, or (b) for other “good cause” (as
defined below).

ii.                                       The term “good cause” as used in this
Agreement shall mean:  (a) any breach by Employee of any of Employee’s fiduciary
duties to Employer or material obligations under this Agreement (other than as a
result of incapacity due to physical or mental illness), in each case if such
breach is not cured within ten (10) calendar days after written notice thereof
to Employee by Employer, (b) conviction of a felony or a crime involving moral
turpitude or other commission of any act or omission of Employee involving,
fraud, embezzlement, theft, substance abuse or sexual misconduct with respect to
the Employer or any of its subsidiaries or any of their employees, vendors,
suppliers or customers, (c) Employee’s substantial neglect of duties or failure
to follow an explicit, lawful directive of the President of Employer, provided
that such act of neglect or failure is not cured within ten (10) calendar days
after written notice thereof to Employee by Employer, (d) the Employee’s
willful, knowing or deliberate misappropriation of funds or assets of Employer
or one of its subsidiaries for personal use, or (e) the Employee’s willful,
knowing or deliberate misconduct in the performance of Employee’s duties.

iii.                                    If the Employee’s employment is
terminated pursuant to Section 8(b), the Employer shall pay to the Employee any
unpaid salary and other benefits and reimbursable expenses accrued and owing to
the Employee in a lump sum within not more than ten (10) days after such
termination.  Such payment shall be in full and complete discharge of any and
all liabilities or obligations of the Employer to the employee hereunder.  The
Employee shall be entitled to no further benefits under this Agreement other
than extension of health benefits as required by law, at the Employee’s expense.
All Plan Awards shall cease vesting in accordance with the terms thereof and the
Plan.

c.                                       Whenever the Employee’s employment is
terminated under this Agreement, the Employee shall resign all offices and any
other positions he shall hold with the Employer or any parent corporation and
any subsidiaries or divisions of the Employer or any such parent corporation.

5


--------------------------------------------------------------------------------




 

9.             Termination of Employment Upon Change in Control.

a.                                       For purposes hereof, a “Change in
Control” shall be deemed to have occurred if:

i.                                          there has occurred a “change in
control” as such term is used in Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as in effect as of the
date hereof (hereinafter referred to as the “1934 Act”);

ii.                                       if there has occurred a change in
“control” as the term “control” is defined in Rule 12b-2 promulgated under the
1934 Act;

iii.                                    when any person (as such term is defined
in Section 3(a)(9) and 13(d)(3) of the 1934 Act, a “Person”), during the Term,
becomes a beneficial owner, directly or indirectly, of securities of the
Employer representing 20% or more of the Employer’s then outstanding securities
having the right to vote on the election of directors if such person did not
have 20% or more of the Employer’s then outstanding securities at the
commencement of the Term; or if a Person having more than 20% of the Employer’s
then outstanding securities increases his or its holdings by more than 15% of
the Employer’s then outstanding securities during the Term;

iv.                                   if the stockholders of the Employer
approve a plan of complete liquidation or dissolution of the Employer, or a
merger or consolidation (a) in which the voting securities of the Employer
outstanding immediately prior thereto do not represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50.1% of the combined voting securities of the Employer or such
surviving entity outstanding immediately after such merger or consolidation or
(b) in which no Person acquires 30% or more of the combined voting power of the
Employer’s then outstanding securities; or

v.                                      if during any period of twenty-four (24)
consecutive months (not including any period prior to the date of this
Agreement), individuals who at the beginning of such period constitute the Board
and any new director (other than a director designated by a person who has
entered into an agreement with the Employer to effect a transaction described in
paragraphs i, ii or iii of this section 9(a)) whose election by the Board or
nomination for election by the stockholders of the Employer was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved by the stockholders, cease
for any reason to constitute a majority thereof; provided, however, in no event
shall any mere action (other than sales or purchases of the Employer’s
outstanding securities) by Michael McGovern and the Employer be deemed to be a
Change in Control.

6


--------------------------------------------------------------------------------




 

b.                                       The Employee may terminate his
employment at any time within 12 months after a Change in Control and any of the
following events has occurred:

i.                                          an assignment to the Employee of any
duties inconsistent with the status of the Employee’s office and/or position
with the Employer as constituted immediately prior to the Change in Control or a
material adverse change in the nature or scope of the Employee’s authority,
power, functions or duties as constituted immediately prior to the Change in
Control,

ii.                                       a failure by the Employer, after
having received written notice from the Employee specifying a material breach of
its obligations pursuant to this Agreement, to cure such breach within 30 days
after receipt of such notice;

iii.                                    the Employer requires Employee to move
Employee’s primary place of employment to a location more than 30 miles from
Employer’s primary place of business before the Change in Control (other than
temporary relocation or business travel in the ordinary course); or

iv.                                   the Employer reduces the Employee’s Base
Salary without the prior written consent of the Employee.

An election by the Employee to terminate his employment following a Change in
Control shall not be deemed a voluntary termination of employment by the
Employee for the purpose of interpreting the provisions of this Agreement or any
of the Employer’s employee benefit plans and arrangements.  The Employee’s
continued employment with the Employer for any period of time during the Term of
this Agreement after a Change in Control shall not be considered a waiver of any
right he may have to terminate his employment to the extent permitted under this
Section 9(b).

If the Employer terminates the Employee without cause pursuant to Section 8(a)
hereof within 12 months after a Change in Control has occurred, such termination
shall be deemed an election by the Employee to terminate his employment pursuant
to this Section 9(b) and Employee shall have the right to the compensation set
forth in Section 9(c) instead of the compensation set forth in Section 8(a).  In
addition, in the event of such termination, the Employee shall continue to have
the obligations provided for in Sections 11 and 12 hereof.

c.                                       If the Employee’s employment with the
Employer is terminated under Section 9(b) hereof,

i.                                          the Employee shall be paid in a lump
sum, 185 days after termination of employment, in cash, severance pay in an
amount equal to two times (2x) the average of his aggregate cash compensation
paid during the two prior calendar years (consisting of annual Base Salary and
bonuses, if any).

7


--------------------------------------------------------------------------------




 

ii.                                       all stock options and other Plan
Awards under the Plan held by the Employee immediately prior to the effective
date of the Change in Control shall immediately vest and become fully
exercisable forthe period of time indicated in the option contract;

iii.                                    health benefits as provided in Section
3(c) shall continue for up to two years from the date of termination, including
reimbursement of COBRA payments to the extent no longer covered under the
Employer’s plans; provided, however, that benefits will be subject to mitigation
to the extent of comparable benefits at a new job; and

iv.                                   life insurance benefits may be continued
for up to two years from the date of termination at the option of the Employee
and at the Employee’s expense.

The lump sum severance payment described in clause (i) of this Section 9(c) is
hereinafter referred to as the “Termination Compensation.” The amount of the
Termination Compensation shall be determined, at the expense of the Employer, by
its regular outside certified public accountants.  Upon payment of the
Termination Compensation and any other accrued compensation, this Agreement
shall terminate (except for the Employee’s obligations pursuant to Sections 10,
11, 12, 13 and 14 hereof and the continuing obligations to provide the benefits
set forth in clauses (ii) – (iv) of this Section 9(c) in accordance with the
terms thereof) and be of no further force or effect.

d.                                       After a Change in Control has occurred,
the Employer shall honor the Employee’s exercise of the Employee’s outstanding
stock options and any other Plan Awards, in accordance with this Employment
Agreement.  After a Change in Control has occurred and the Employee’s employment
is terminated as a result thereof, the Employee (or his designated beneficiary
or personal representative(s) shall also receive, except to the extent already
paid pursuant to Section 9(c)(i) hereof or otherwise, the sums the Employee
would otherwise have received (whether under this Agreement, by law or
otherwise) by reason of termination of employment as if a Change in Control had
not occurred.

e.                                       The Employee shall not be required to
mitigate the payment of the Termination Compensation or other benefits or
payments by seeking other employment.  To the extent that the Employee shall,
after the Term of this Agreement, receive compensation from any other
employment, the payment of Termination Compensation or other benefits or
payments shall not be adjusted (except as set forth in Section 9(c)(iii)).

10.          Disclosure, Proprietary Rights.  The Employee agrees that during
the Term of his employment by the Employer, he will disclose only to the
Employer all ideas, methods, plans, formulas, processes, trade secrets,
developments, or improvements known by him which relate directly or indirectly
to the business of the Employer, including any lines of business, acquired by
the Employee during his employment by the Employer; provided, that nothing in
this Section

8


--------------------------------------------------------------------------------




10 shall be construed as requiring any such communication where the idea, plan,
method or development is lawfully protected from disclosure, including but not
limited to trade secrets of third parties.  For purposes of the Agreement, the
term “the business of the Employer” shall include, without limitation, the
following:  the design, development, obtaining regulatory approval, production,
manufacturing, marketing, and licensing of prescription and non-prescription
drugs, medical devices, and methods for the diagnosis, evaluation, treatment or
correction of any disease, injury, illness or other medical or health condition
and such other lines of business as the Employer shall engage in during the Term
hereof.  The parties further agree that any inventions, formulas, trade secrets,
ideas, or secret processes which shall arise from any disclosure made by the
Employee pursuant to this paragraph, whether or not patentable, shall be and
remain the sole property of the Employer.

11.          Confidentiality.  As a condition to Employee’s employment by the
Company, Employee shall execute and deliver to the Employer the Employer’s
Confidentiality Agreement in the form attached hereto as Exhibit A (the
“Employee Agreement”), which sets forth, among other things, Employee’s
obligations with respect to the Employer’s confidential and proprietary
information.

12.  Covenant not to Compete.

a.                                       The Employee shall not, during the Term
and for a period of one year thereafter (such period, the “Restricted Period”)
do any of the following directly or indirectly, within the United States,
without the prior written consent of the Employer:

(i)            engage or participate in any business activity competitive with
the business of the Employer;

(ii)           become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent, consultant or otherwise) any
person, firm, corporation, association or other entity engaged in any business
that is competitive with the business of the Employer.  Notwithstanding the
foregoing, Employee may hold not more than one percent (1%) of the outstanding
securities of any class of any publicly-traded securities of a company;

(iii)          solicit or call on, either directly or indirectly, in connection
with any business which is competitive with the business of the Employer, any
(a) customer or prospective customer with whom the Employer shall have dealt at
any time or (b) any supplier or prospective supplier with whom the Employer
shall have dealt, (provided, however, that it shall not be a violation of this
clause (iii) if Employee enters into discussions with any person who responds to
a newspaper advertisement or other general solicitation issued by Employee’s
then employer which employer is not engaged in a business activity competitive
with the business of  the Employer);

(iv)          influence or attempt to influence any supplier, customer or
potential customer of the Employer to terminate or modify any written or oral
agreement or course of dealing with the Employer; or

9


--------------------------------------------------------------------------------




 

b.                                       (v)           influence or attempt to
influence any person to either (a) terminate or modify any employment,
consulting, agency, distributorship or other arrangement with the Employer or
(b) employ or retain, or arrange to have any other person or entity employ or
retain, any person who has been employed or retained by the Employer as an
employee, consultant, agent or distributor of the Employer at any time during
the two year period immediately preceding the termination of Employee’s
employment hereunder.

13.          Conflict of Interest and Other Policies.  The Employee shall devote
his full time, energy and attention to the benefit and business of the employer
and its affiliates and shall not be employed by another entity, except as
permitted in Section 5.  It is understood by and between the parties hereto that
the foregoing restrictive covenants set forth in Sections 10, 11, 12, 13 and 14
are essential elements of this Agreement, and that but for the agreement of the
Employee to comply with such covenants, the Employer would not have entered into
this Agreement.  Notwithstanding anything to the contrary in this Agreement, the
terms and provisions of Sections 11, 12, 13 and 14 of this Agreement, together
with any definitions used in such terms and provisions, shall survive the
termination or expiration of this Agreement.  The existence of any claim or
cause of action of the Employee against the Employer, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Employer of such covenants.   The Employee shall be subject to the Employer’s
policies applicable to its executives generally.

14.          Specific Performance.  The Employee agrees that damages at law will
be insufficient remedy to the Employer if the employee violates the terms of
Sections 10, 11, 12 or 13 of this Agreement and that the Employer shall be
entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of such Sections, which injunctive
or other equitable relief shall be in addition to any other rights or remedies
available to the Employer, and the Employee agrees that he will not raise and
hereby waives any objection or defense that there is an adequate remedy at law.

15.          Compliance with Other Agreements.  The Employee represents and
warrants that the execution of this Agreement by him and his performance of his
obligation hereunder will not conflict with, result in the breach of any
provision of, terminate, or constitute a default under any agreement to which
the Employee is or may be bound.

16.          Waiver of Breach.  The waiver by the Employer of a breach of any of
the provisions of this Agreement by the Employee shall not be construed as a
waiver of any subsequent breach by the Employee.  The waiver by the Employee of
a breach of any of the provisions of this Agreement by the Employer shall not be
construed as a waiver of any subsequent breach by the Employer.

17.          Release.  In the event of the termination of the Employee’s
employment with the Employer, Employee shall execute a release that is
substantially in the form attached hereto as Exhibit B (the “Release”) or that
is the standard form of release that the Employer has in place at the time of
such termination.  If Employee declines or refuses to execute the Release at
such time, Employer shall have no obligation to make any future payments to
Employee which would otherwise be owed to Employee under the terms of this
Agreement.

10


--------------------------------------------------------------------------------




 

18.          Binding Effect, Assignment.  The rights and obligations of the
Employer under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the Employer.  This Agreement is a personal
employment contract and the rights, obligations and interests of the Employee
hereunder may not be sold or assigned or hypothecated.  Whenever in this
Agreement reference is made to any party, such reference shall be deemed to
include the successors, assigns, heirs, and legal representatives of such party,
and without limiting the generality of the foregoing, all representations,
warranties, covenants and other agreements made by or on behalf of the Employee
in this Agreement shall inure to the benefit of the successors and assigns of
the Employer; provided, however, that nothing herein shall be deemed to
authorize or permit the Employee to assign any of his rights or obligations
under this Agreement to any other person (whether or not a family member or
other affiliate of the Employee, other than as specifically provided in this
Agreement), and the Employee covenants and agrees that he shall not make any
such assignments.

19.          Modification, Amendment, Etc.  Each and every modification and
amendment of this Agreement shall be in writing and signed by all of the parties
hereto, and each and every waiver of, or consent to any departure from, any
representation, warranty, covenant or other term or provision of this Agreement
shall be in writing and signed by each affected party hereto.

20.          Notice.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by certified or
registered mail, first class, return receipt requested, to the Employer, at its
executive offices as set forth in its filings with the Securities and Exchange
Commission and, to the Employee, at his address as set forth on the current
employment records of the Employer.

21.          Severability.  It is agreed by the Employer and Employee that if
any portion of the provisions set forth in this Agreement are held to be
unreasonable, arbitrary or against public policy, then that portion of such
covenants shall be considered divisible both as to time and geographical area. 
The Employer and Employee agree that if any court of competent jurisdiction
determines the specific time period or the specified geographical area
applicable to this Agreement to be unreasonable, arbitrary or against public
policy, then a lesser time period or geographical area which is determined to be
reasonable, non-arbitrary and not against public policy may be enforced against
the Employee.  The Employer and Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Employer.

22.          Entire Agreement.  This Agreement contains the entire agreement
between the Employer and the Employee and supersedes all prior agreements and
understandings, oral or written, with respect to the subject matter hereof.

23.          Headings.  The headings contained in this agreement are for
reference purposes only and shall not affect the meaning or interpretation of
the Agreement.

24.          Governing Law; Forum.  This Agreement shall be construed and
enforced in accordance with the laws of the State of New Hampshire.  Any action
brought pursuant to this Agreement or in relation to its breach may be heard by
any court of competent jurisdiction having jurisdiction thereof.   The parties
hereby expressly consent to the personal jurisdiction of

11


--------------------------------------------------------------------------------




the state and federal courts located in New Hampshire for any lawsuit filed
arising from or relating to this Agreement and expressly waive any and all
objections to venue, including, without limitation, the inconvenience of such
forum.

25.          Counterparts.  This Agreement may be executed in two counterpart
copies of the entire document or of signature pages to the document, each of
which may be executed by one or more of the parties hereto, but all of which
when taken together, shall constitute a single agreement binding upon all of the
parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above.

Employer:

 

Employee:

BENTLEY PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ John A. Sedor

 

/s/ Richard Lindsay

 

John A. Sedor

 

Richard Lindsay

 

President

 

 

 

12


--------------------------------------------------------------------------------